Per Curiam,

The plaintiff below being a contractor for carpying the mail, did not exempt him from military duty; .' The. exemption in.the' act, (sess. 32. c. 145. s. 2.,) of all stage drivers who are employed in the care and conveyance of the mail, &c.,. evidently extends to the actual carriers, of the mail only. The objection that the sergeant, who warned the plaintiff below tp appear, on the parade, and before the ■ court martial, was not regularly, and duly appointed, cannot be made here. . If it could have been made at all, it should have, been made before the court .martial. The .plaintiff, having, appeared before the court martial, must be deemed to have waived, any irregularity in the summons.. - The sergeant was an officer, defacto, and, so. far as strangers aré concerned, his acts must be deemed, valid,
Judgment reversed.